DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 3/15/2022, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/15/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The Examiner acknowledges the replacement drawing submitted on 3/15/2022; however, this drawing raises a new issue and is unacceptable for the following reason:
On page 7 of 13 of the remarks Applicant states in part that “Now new matter is added.” see attachment below. Upon review of  the replacement drawing the Examiner noticed a change to step 912. The original drawing at step 912 recites “PRODUCE DELAY BLOOM FILTER FOR EACH BIN”; however, the replacement drawing at step 912 recites “PRODUCE DELAY FILTER FOR EACH BIN”.  Thus, the original matter of step 912 has changed. The drawings for figure 9 has been attached below for your convenience. Therefore, the drawings are being objected and the appropriate action is required. For example, replace the new language of step 912 with originally filed language of “PRODUCE DELAY BLOOM FILTER FOR EACH BIN”
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the above reason. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

[AltContent: rect]
    PNG
    media_image1.png
    774
    356
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    667
    373
    media_image2.png
    Greyscale


The following is copy of the title page for the drawings amendments.

    PNG
    media_image3.png
    200
    660
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 6-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maischberger, US 2016/0370193 in view of DE202016003680 in view of Jiang et al. “Design of a multiple bloom filter for distributed navigation routing” hereinafter “Jiang” and in further view of Wang CN 110766973, hereinafter “Wang”.

As per claim 1. Maischberger (M:) teaches a method for generating an encoded parking cruise route (M: [0006], FIG. 2), the method comprising: 
receiving a parking cruise request comprising information identifying a starting location (M: [0073], [0092]), the parking cruise request received by a network apparatus comprising a processor (M: [0084]-[0085], [0093]), a memory storing a network version of a digital map (M: [0094], [0106]), and a communication interface (205)(305); 
identifying, by the network apparatus (M: FIG. 4, FIG. 5, FIG. 6), a network version starting segment based on the information identifying the starting location and the network version of the digital map (M: [0023], [0033]-[0034]); 
expanding, by the network apparatus, a route determination algorithm starting at the network version starting segment (M: [0044]), wherein when the route determination algorithm is expanded to a new segment (M: [0036]-[0037], [0059], [0063]-[0066]), a cost value is determined for the new segment based at least on the likelihood of finding parking on the new segment (M: [0067]); 
determining, by the network apparatus, whether a cost of a parking cruise route defined by a current state of the route determination algorithm exceeds a maximum cost (M: [0060]-[0060]);
coding, by the network apparatus, each of the map version agnostic identifiers using at least one coding function to generate coded map version agnostic identifiers (M: S105 in figure 2, [0075]);
providing, by the network apparatus, a parking cruise route response comprising the bloom filter such that a mobile apparatus receives the parking cruise route response (M: [0016]-[0017]).
Maischberger teaches responsive to determining that the cost of the route does not exceed the maximum cost ([0061]-[0061], [0067], [0070]-[0071]); however, Maischberger is silent on whether the determining, by the network apparatus likelihood of finding parking along the parking cruise route satisfies a threshold probability requirement. Yet, DE202016003680 teaches on whether the likelihood of finding parking along the parking cruise route satisfies a threshold probability requirement (on page 3, para. 2-4 that “The likelihood may be taken into consideration right at the start of a trip from the route setting unit by estimating the likelihood of finding a parking space on this parking search route based on the probabilities for individual parking areas located on a parking search route, and the route setting unit of a plurality of travel routes equivalent to the travel cost chooses the one whose probability is highest for the parking space search path”).
Maischberger teaches generating, by the network apparatus map version agnostic identifiers for each segment of the route ([0007], [0016]-[0017], [0071]); however, Maischberger is silent on responsive to determining that the likelihood of finding parking along the parking cruise route does satisfy the threshold probability requirement. Yet, DE202016003680 teaches on responsive to determining that the likelihood of finding parking along the parking cruise route does satisfy the threshold probability requirement (on page 3 at paragraph 2—“the route setting unit of a plurality of travel routes equivalent to the travel cost chooses the one whose probability is highest for the parking space search path”, on page 4 at paragraph DE202016003680 teaches “In step S5, it is checked whether the estimated total probability in step S4 is below a limit of z. B. 98% is. If so, then list L is not yet complete and is expanded in step S6 by selecting the one with the shortest distance to the destination among the parking areas not previously included in the list and adding it to the list.” 
However, both Maischberger and DE202016003680 are silent on teaching a bloom filter. Yet, Jiang teaches generating, by the network apparatus, a bloom filter having the coded map version agnostic identifiers as members such that the bloom filter encodes each segment of the parking cruise route (Jiang: page 4, col. 1, para. 2-3—“A Bloom-filter can be used as a routing table. To represent n random strings into a table T, k independent hash functions are used to generate digital fingerprints in T…”). Furthermore, Maischberger, DE202016003680, and Jiang are silent on the concept of “cruise” as claim by the term parking cruise. Yet, Wang teaches the concept of cruise that pertains to parking (see at least page 7, last paragraph thru page 8). Thus, the combination of Maischberger, DE202016003680, Jiang and Wang is achieved through programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maischberger in view of DE202016003680 in view of Jiang and in further view of Wang because such combination will provide a technique “to provide a navigation system which enables a more efficient assistance in the search for a parking space.” (para. 2, DE202016003680).
As per claim 2. The method of claim 1, wherein the likelihood of finding parking on the new segment is epoch dependent, an epoch being a predefined time window (DE202016003680 page 3, para. 3-5: “For the evaluation of the driving effort, various criteria come into consideration, such as expected travel time, route length, expected fuel consumption, etc…. Therefore, the probability of finding a parking space at a parking area should be predicted, taking into account the estimated time of arrival at the parking area. This prognosis can be generated by the navigation system according to the invention on the basis of heuristic or empirical rules specific to the relevant parking area; However, it is also conceivable that the forecast is generated by a computer of an operator of the parking area in response to the indication of an estimated time of arrival by the navigation system and transmitted to this”).  
As per claim 6. The method of claim 1, wherein the parking cruise route response further comprises map version agnostic information identifying a starting location for the parking cruise route and map version agnostic information identifying a target location for the parking cruise route ([0007], [0016]-[0017]).   
As per claim 7. The method of claim 1, wherein the parking cruise route response further comprises a route length for the parking cruise route (DE20201600368 page 3, para. 3—“For the evaluation of the driving effort, various criteria come into consideration, such as expected travel time, route length, expected fuel consumption, etc.”).  
As per claim 8. The method of claim 1, wherein the at least one coding function comprises a hash function (Jiang: page 4, FIG. 3—“hash function”).  

As per claim 9.  An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing Response dated 2021-06-17computer program code and a network version of a digital map, the at least one memory and the computer program code configured to, with the processor, cause the apparatus (see FIG. 4-FIG. 6 and [0007]-[0008]).  

Furthermore, claims 9-10 and 14-16 are the apparatus claims that performs the method of claim 1-2 and 6-8; therefore, claim 9-10 and 14-16 are rejected under the same rationale as claim 1-2 and 6-8 above. 

As per claim 17. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus to (M: [0100], [0102]).  Furthermore, claim 17 is the computer program that executes the method of claim 1; therefore, claim 17 is rejected under the same rationale as claim 1 above.  
 
Claim 18 is the computer program that executes the method of claim 2; therefore, claim 18 is rejected under the same rationale as claim 2 above.

Allowable Subject Matter
Claims 3-5, 11-13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1, 9 and 17 respectively and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive for the following reasons:
On page 9 of 13 to 10 of 13, Applicant contends that “Jiang further fails to teach or suggest at least these features of independent Claims 1, 9, and 17. Jiang relates to a multiple Bloom-filter scheme for a global routing table. See Abstract. Each routing table corresponds to a node and records a set of locations able to be reached with the shortest total distance by following a branched path through the corresponding node. See Jiang Page 3, left column. Thus, the multiple bloom filters of Jiang provide a set of locations that can be reached by following a branched path. The bloom filters of Jiang do not encode map agnostic segment identifiers. Indeed, Jiang is silent with respect to segments of a road network, identifying segments, or even providing a route as a series of segments. Rather, the multiple bloom filters of Jiang represent sets of locations. In particular, Jiang does not consider encoding any form of segment identifiers into a bloom filter. At best, Jiang teaches the existence of bloom filters. However, Jiang fails to provide 9 of 13 any teachings to one of ordinary skill in the art that are relevant to the pending claims. Thus, Jiang fails to teach or suggest generating a bloom filter having the coded map version agnostic identifiers as members such that the bloom filter encodes each segment of the parking cruise route, as recited in some form of independent Claims 1, 9, and 17. Thus, the combination of Maischberger, GM, Jiang, and Wang fails to teach or suggest generating a bloom filter having the coded map version agnostic identifiers as members such that the bloom filter encodes each segment of the parking cruise route, as recited in some form of independent Claims 1, 9, and 17. ” The Examiner disagrees. 
In response to Applicant’s argument, notice on at least page 2, col. 1, para. 3. Here Jiang teaches “To compress a set of strings, a Bloom filter hashes the strings into a bit vector. To determine the membership of any query string, the Bloom filter uses the same hash functions to check if the corresponding bits have been set when they were encoded, although there does exist a false positive possibility. The traditional design of a Bloom filter considers a tradeoff between the false positive probability and the memory usage. In order to represent several branched paths at a node, a multiple Bloom filter is proposed in this paper, with each Bloom filter in it saving a compressed routing table for each path”. In other words, Jiang uses a bloom filter for compressing a set of strings into a bit vector as an encoded membership for each path which reads on instant application claim language of “generating, by the network apparatus, a bloom filter having the coded map version agnostic identifiers as members such that the bloom filter encodes each segment of the parking cruise route”.  Furthermore,  in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Maischberger et al, DE 202016003680, Wang and Jiang does teach the claimed element of generating a bloom filter having the coded map version agnostic identifiers as members such that the bloom filter encodes each segment of the parking cruise route.
On page 10 of 13 to 11 of 13, Applicant contends that “…Jiang notes that "[d]ue to limited communication and computation power of each wireless node, an on-line shortest route search should be avoided." See Jiang Page 3, right column. Thus, Jiang explicitly teaches away from the systems of Maischberger, GM, Wang, and independent Claims 1, 9, and 17. As stated in MPEP §2143.02, a reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. WL. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). As stated in MPEP §2143.01, if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)….Moreover, MPEP §2143.01 further states that if a proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959). As such, not only does combining Maischberger, GM, and Wang with Jiang not teach or suggest the generation of a bloom filter having the coded map version agnostic identifiers as members such that the bloom filter encodes each segment of the parking cruise route, but one of ordinary skill in the art would not be motivated to combine Jiang with Maischberger, GM, and Wang as the proposed combination would change the principle of operation of at least one of the systems of Maischberger, GM, Wang, or Jiang.” The Examiner disagrees. 
In response to Applicant’s arguments, Jiang teaches a system with a wireless node on wireless sensor network for generating a route, Maischberger teaches a wireless networks with a wireless node (e.g. server) for generating an encoded navigation route with geographic data for each path segment along the navigation route, reference DE202016003680 teaches a network that generates a forecast or route that is transmitted wireless to a vehicle navigation system and Wang teaches a server that generates a searching path (e.g. a route) which is wireless transmitted to a vehicle. Thus, the combination of Maischberger in view of DE202016003680 in view of Jiang and in further view of Wang would not change the basic principle of operation of the primary reference of Maischberger. Furthermore, the analogous art of Maischberger, DE202016003680, Jiang and Wang are compatible with each other because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods via programming with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary.
On page 11 of 13 to 12 of 13 Applicant assert to “the Examiner that "[a] factfinder should be aware .... of the distortion caused by hindsight bias and must be cautious of argument reliant upon ex post reasoning." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d at 1397. Further, the Manual of Patent Examining Procedure (MPEP) notes that the tendency to resort to hindsight analysis based upon Applicant's "disclosure is often difficult to avoid due to the very nature of the examination process." MPEP §2142. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art. Id. In that regard, Applicant respectfully submits that Examiner has improperly used hindsight reasoning to reconstruct the features recited by independent Claims 1, 9, and 17 by citing the combination of Maischberger, GM, Wang, and Jiang. For example, Jiang teaches away from independent Claims 1, 9, and 17; one of ordinary skill would not be motivated to combine Maischberger, GM, and Wang with Jiang; and the improper combination of Maischberger, GM, and Wang and Jiang fails to teach or suggest generating a bloom filter having the coded map version agnostic identifiers as members such that the bloom filter encodes each segment of the parking cruise route, as recited in some form by independent Claims 1, 9, and 17.” The Examiner disagrees. 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 11 of 13 to 12 of 13 Applicant contends “that Examiner must make a determination whether the claimed invention "as a whole" would have been obvious at the time the invention was made. MPEP §2142. In other words, the Examiner should not engage in piecemeal examination of the different features recited in the claims. Rather, the Examiner is to consider the claimed invention as a whole. Applicant respectfully submits that the Examiner has not considered the claimed invention as a whole, but has attempted to individually and separately reconstruct the various features recited in the claims by citing the combination of Maischberger, GM, Wang, and Jiang as teaching each and every feature of independent Claims 1, 9, and 17. Rather, the Examiner is to consider the claimed invention as a whole. Applicant respectfully submits that the Examiner has not considered the claimed invention as a whole, but has attempted to individually and separately reconstruct the various features recited in the claims by citing the combination of Maischberger, GM, Wang, and Jiang as teaching each and every feature of independent Claims 1, 9, and 17. skill in the art see MPEP 2143(A).” The Examiner disagrees.
 In response to Applicant's piecemeal argument, MPEP 2142 also states that 35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. Thus “with regard to rejections under 35 U.S.C. 103, the examiner must provide evidence which as a whole shows that the legal determination sought to be proved (i.e., the reference teachings establish a prima facie case of obviousness) is more probable than not.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661